 1
 2                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                          Apr 12, 2019
                                                                              SEAN F. MCAVOY, CLERK

 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON

 7
     ELIZABETH H.,                                    No. 1:18-CV-3154-JTR
 8
 9                        v.                          ORDER GRANTING STIPULATED
10                                                    MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                           PURSUANT TO SENTENCE FOUR
11   SECURITY,                                        OF 42 U.S.C. § 405(g)
12                 Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17.
17   Attorney D. James Tree represents Plaintiff; Special Assistant United States
18   Attorney Heather L. Griffith represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No. 3. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 17, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative proceedings pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26   further develop the record as necessary, and issue a new decision. The ALJ shall:
27   (1) obtain evidence from a medical expert to clarify the nature and severity of
28   Plaintiff’s impairments; (2) evaluate the onset of Plaintiff’s disability; (3) reassess

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   Plaintiff’s residual functional capacity; and (4) proceed with the sequential
 2   evaluation, as necessary. Plaintiff may present additional testimony and submit
 3   additional evidence.
 4         2.     Judgment shall be entered for PLAINTIFF.
 5         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
 6   STRICKEN AS MOOT.
 7         4.     An application for attorney fees and costs may be filed by separate
 8   motion.
 9         The District Court Executive is directed to enter this Order, forward copies
10   to counsel, and CLOSE THE FILE.
11         DATED April 12, 2019.
12
13                                _____________________________________
                                            JOHN T. RODGERS
14                                 UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
